                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF KENTUCKY
                                    LOUISVILLE DIVISION
                                   CASE NO. 3:18-cv-220-DJH

SOUTHERN FINANCIAL GROUP, LLC,                            (Judge David J. Hale)

                                             Plaintiff,

vs.
                                                          JOINT STATUS REPORT
CLAYTON E. STOESS, SR., et al.,

                                         Defendants.

             Plaintiff and Defendants, through undersigned counsel, report that the Plaintiff provided

payoff numbers to Stephen Emery, counsel for the Defendants, on November 1, 2019. The

Defendants have been unable to secure financing to pay off the Plaintiff. The Defendants have

presented a settlement proposal to the Plaintiff, and the Plaintiff is currently reviewing the same.


                                                          Respectfully submitted,

                                                          /s/ Zachary D. Prendergast
                                                          Zachary D. Prendergast (92935)
                                                          Attorney for Plaintiff Southern
                                                          Financial Group, LLC
                                                          ROBBINS KELLY PATTERSON                   &
                                                          TUCKER
                                                          7 West Seventh Street, Suite 1400
                                                          Cincinnati, Ohio 45202-2417
                                                          Phone: (513) 721-3330
                                                          Fax: (513) 721-5001
                                                          E-Mail: zprendergast@rkpt.com




03639661-1
             Joined By:

             /s/ Stephen C. Emery
             Stephen C. Emery
             Attorney for Defendants




03639661-1
                                CERTIFICATE OF SERVICE

       This is to certify that a true and exact copy of the foregoing has been duly served through
the Court’s ECF System on this 11th day of December, 2019 to:

Stephen C. Emery: semery@howellandemery.com
Attorney for Defendants


                                                    /s/ Zachary D. Prendergast
                                                    Zachary D. Prendergast (92935)




03639661-1
